Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s After Final Amendment filed 3/05/2021.
Claims 1, 3-11, and 13-19 are pending for this examination.
Claims 1, 11, and 17 were amended.
Claims 2, 12, and 20 were cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 3/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,176,136, and US Patent No. 10,678,728 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-11, and 13-19 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
Prior art teaches systems and method having multiple hosts connected to an interface that provides a connection to an external device wherein a circuit is used to arbitrate access requests across the interface to the external device, and systems and methods for scheduling access .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. (US 2006/0026329) teaches an arbitration system between multiple master devices and a master device interface.

Kelley et al. (US 5,758,105) teaches a system for bus arbitration between isochronous and non-isochronous devices, the arbitration scheduling communications between the two different types of devices.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



/MICHAEL SUN/Primary Examiner, Art Unit 2183